Citation Nr: 0844847	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  06-03 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1974 to 
October 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

(Consideration of the appellant's claim for service 
connection for a back disability is deferred pending 
completion of the development sought in the remand that 
follows the decision below.)


FINDING OF FACT

The veteran does not have a right shoulder disability that is 
related to military service.


CONCLUSION OF LAW

The veteran does not have a right shoulder disability that is 
the result of disease or injury incurred in or aggravated by 
active military service; arthritis of the right shoulder may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008). 
 
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2004 and March 2006.  (Although the complete notice required 
by the VCAA was not provided until after the RO adjudicated 
the appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO also provided a statement of the 
case (SOC), reporting the results of its reviews of the issue 
and the text of the relevant portions of the VA regulations.  
The veteran was apprised of the criteria for assigning 
disability ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA and private medical 
records.  As to whether further action should have been 
undertaken by way of obtaining a medical opinion on the 
question of whether the veteran's current right shoulder 
disability was related to service, the Board notes that such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  1) 
competent evidence of diagnosed disability or symptoms of 
disability, 2) establishes that the veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and 3) 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4).  See 
also  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas 
v. Principi, 18 Vet. App. 512, 517 (2004); Wells v. Principi, 
326 F.3d 1381 (2003) (Board under no obligation to obtain a 
medical opinion when there is no competent evidence that the 
veteran's disability or symptoms were service related).   In 
this case, as will be explained in detail below, there is no 
medical evidence, and no indication, except by way of 
unsupported allegation, that the veteran's current right 
shoulder disability may be associated with his military 
service.  In fact, the record suggests that his current right 
shoulder disability is the result of a post-service accident.  
Consequently, given the standard of the regulation, the Board 
finds that that there is sufficient medical evidence in the 
record for the Board to make a decision on the claim, and 
that a medical nexus opinion is not required in order to 
fulfill the duty to assist.  

Further, although the veteran alleges that further medical 
records probative of his claim for service connection for a 
right shoulder disability need to be obtained, specifically 
records from Fort Jackson dated in December 1974, the veteran 
was sent a letter in March 2007 requesting information 
regarding the specific in-service event to which he referred, 
and the nature of his illness that required him to be 
hospitalized.  The veteran did not respond to this request.  
In this regard, the Board notes that the duty to assist is 
not a one-way street; a veteran cannot passively wait for 
help where he may or should have information essential in 
obtaining evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  The RO appears to have taken the necessary steps 
to obtain all service medical records.  The Board therefore 
finds that VA has satisfied its duty to notify and its duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Law and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service incurrence or aggravation is 
presumed if a chronic disability as defined by 38 C.F.R. 
§ 3.309(a) is manifested to a compensable degree within a 
year of the veteran's separation from qualifying military 
service.  This includes arthritis.  38 C.F.R. § 3.307, 3.309.

The veteran contends that he injured his right shoulder when 
he fell from a tank while on active duty.

In this case, there is evidence of a current disability 
involving the right shoulder-specifically; the veteran has 
been diagnosed with right shoulder impingement syndrome.  
(See December 2003 through June 2004 outpatient treatment 
records which contain entries dated in December 2003, January 
2004 and March 2004, noting complaints of right shoulder 
pain, and showing that the veteran was undergoing physical 
therapy for his right shoulder.)  However, outpatient 
treatment records also show that the veteran attributed his 
right shoulder disability to a car accident which occurred in 
January 2003, rather than to an in-service injury, including 
a fall from a tank which the veteran initially stated was the 
cause of his right shoulder disability.  See January 2004 
consultation.  Specifically, at the January 2004 
consultation, the veteran stated that he sustained a right 
shoulder injury in January 2003 in a car accident, and noted 
that he developed recurrent right shoulder pain after the 
accident, which he described as an intermittent, aching right 
shoulder pain, sharp with shoulder elevation or right-sided 
lying.  

In addition to evidence attributing the veteran's right 
shoulder disability to a post-service car accident, the 
service medical records contain no references to complaints 
or treatment related to the right shoulder, and the September 
1975 discharge examination revealed a normal clinical 
evaluation for the veteran's upper extremities, and did not 
note any disability involving the veteran's right shoulder.  
Additionally, the Board finds that the absence of documented 
right shoulder problems until over 20 years after discharge, 
(the first post-service indication of a right shoulder 
disability is a December 2003 physical therapy record 
diagnosing the veteran with right shoulder impingement), 
weighs heavily against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000) (it is proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints); see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) ("negative evidence" could be 
considered in weighing the evidence).  

Regarding presumptive service connection, because the first 
post-service diagnosis of a right shoulder disability was not 
until the December 2003 physical therapy note, there is no 
indication that arthritis manifested itself to a degree of 10 
percent or more within one year of leaving qualifying 
military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2008).

In summary, after weighing all the evidence of record, 
including the veteran's own statements, the Board finds that 
service connection for a right shoulder disability is not 
warranted.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the 
Board finds that the preponderance of the evidence is against 
this service connection claim.


ORDER

Service connection for a right shoulder disability is denied.


REMAND

Procedurally, the Board notes that the veteran was denied 
service connection for a back disability in a rating decision 
dated in October 1991.  The veteran did not submit a 
substantive appeal, and therefore, the 1991 rating decision 
is a final decision.  In March 2004 the veteran submitted a 
claim to reopen, and in April 2005, the RO issued a decision 
continuing the denial of service connection for a back 
disability because the evidence submitted was not new and 
material.  However, in a January 2006 statement of the case 
(SOC), after considering newly submitted service medical 
records, the RO reopened the veteran's claim, but denied 
service connection for a back disability on the merits.  

The Board notes that a decision of the RO becomes final and 
is not subject to revision on the same factual basis unless a 
notice of disagreement is filed within one year of the notice 
of decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
Generally, if a claim of entitlement to service connection 
has been previously denied and that decision became final, 
the claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  However, effective 
October 6, 2006, if, after VA issues a decision on a claim, 
it receives or associates with the claims file relevant 
official service department records that existed and had not 
been associated with the claims file at the time of the prior 
decision, VA is required to reconsider the claim.  71 Fed. 
Reg. 52455-52457 (Sept. 6, 2006) (codified at 38 C.F.R. 
§ 3.156(c).  In this case, additional relevant service 
medical records have been associated with the claims file 
that had not been considered by the RO in its October 1991 
rating decision.  (The Board notes that the RO did consider 
the new records in a January 2006 SOC).  Specifically, 
additional service medical records were obtained from the 
U.S. Kirk Army Hospital at Aberdeen Proving Ground, which 
contained entries dated in February 1975 noting that the 
veteran was involved in a car accident at Fort Polk, 
Louisiana and since then, he had been receiving heat 
treatment and back exercises.  As such, the Board will 
reconsider and evaluate the veteran's claim for service 
connection on the merits, rather than categorizing it as a 
claim to reopen, because additional service medical records 
have been associated with the claims file that were not of 
record at the time of the last prior final RO decision in 
October 1991.

In this case, after considering the evidence of record, the 
Board finds that a remand is necessary in order to afford the 
veteran a VA examination to determine whether his current 
back disability is related to military service, including the 
car accident at Fort Polk, Louisiana.

The available record shows that a February 1975 clinical 
summary noted that the veteran was involved in an automobile 
accident on January 23, 1975.  Another written entry dated in 
February 1975 also dates the car accident in January 1975.  
However, other entries dated in February 1975 from Aberdeen 
Proving Ground, refer to a car accident that occurred a year 
prior, noting that the veteran was involved in a car accident 
one year earlier and still complained of back pain; and 
another entry noted that the veteran was being seen in 
physical therapy for an old back injury from an automobile 
accident.  In this case, the AOJ should contact the veteran 
and request that he provide further information regarding the 
date of the car accident, and the circumstances surrounding 
the accident.  This information is significant because in 
January 1975, the veteran was on active duty; however, a year 
prior, in January 1974, the veteran had not yet entered 
active duty service.

Here, the veteran's October 1974 entrance examination and the 
September 1975 discharge examination, both show normal 
clinical evaluations for the veteran's spine.  In terms of 
evidence of a current back disability, the file contains 
records from the Bethany Medical Center dated from May 1976 
through February 1978, which contain a February 1978 entry 
noting that the veteran was lifting a trash can at work and 
strained his back.  The veteran was diagnosed with mild low 
back strain.  More recent outpatient treatment records dated 
from December 2003 through June 2004; and February 2005 
through July 2005, contain entries noting that the veteran 
reported that he was involved in a car accident in January 
2003, and sustained a low back injury, and experienced a 
constant, aching, diffuse low back pain, worse with bending.  
The examiner diagnosed the veteran with probable lumbar 
spondylosis.  See January 2004 entry.  The veteran has also 
been diagnosed with intervertebral disc disorder with 
myelopathy, lumbar region, and a February 2005 record noted 
that the veteran underwent surgery (laminectomy/diskectomy) 
for a herniated L5-S1 disc.  Further, a March 2005 MRI of the 
lumbar spine gave the impression of small recurrent disc 
herniation, and an April 2007 progress note stated that the 
veteran had chronic low back pain, noting that it was 
unlikely that he would be able to return to work in the next 
year.

Here, there is evidence of a current disability-
intervertebral disc disorder with myelopathy, lumbar region, 
as well as evidence of surgery for a herniated L5-S1 disc, 
and probable lumbar spondylosis.  As noted above, it is 
unclear whether the veteran had an in-service injury 
involving the back because the Board cannot determined from 
the evidence of record whether the automobile accident 
occurred during service or prior to entry.  However, 
regardless of the date of the car accident, because there is 
evidence of a current back disability, in addition to 
evidence of in-service complaints related to the back, (see 
February 1975 record noting complaints of back pain and 
stating that the veteran had been receiving heat treatment 
and was in physical therapy for his back); the Board finds 
that a medical opinion is necessary to determine whether the 
veteran's current back disabilities are etiologically related 
to his time spent in the military, including the February 
1975 references to back problems.

Further, if additionally obtained records show that the car 
accident occurred while the veteran was on active duty, the 
examiner should offer an opinion as to whether it is at least 
as likely as not that the veteran's current back disabilities 
are related to military service, including the in-service car 
accident at Fort Polk Louisiana, and subsequent complaints 
and treatment for his back.  The examiner should take into 
consideration outpatient treatment records documenting a 
post-service car accident in January 2003.

If additional records are obtained showing that the car 
accident occurred prior to entry onto active duty, the 
examiner should include an opinion as to whether the 
veteran's back disability clearly and unmistakably pre-
existed service, and was not aggravated thereby.  To state it 
another way, if the examiner determines that the veteran's 
back disability clearly pre-existed service, the examiner 
should offer an opinion as to whether the veteran's back 
disability chronically worsened beyond its natural 
progression while on active duty.

As such, the Board will therefore remand to seek additional 
information from the veteran, additional service records from 
Fort Polk, Louisiana, current relevant treatment records, and 
to afford the veteran a VA examination in order for the 
examiner to determine whether it is at least as likely as not 
that any current back disability is attributable to his 
military service; or in the alternative, whether any back 
disability which is found to pre-exist service chronically 
worsened beyond its natural progression during active duty.  

Accordingly, the appellant's case is REMANDED to the AOJ for 
the following actions:

1.  The AOJ should ask the veteran to 
identify names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to his claim.  Additionally, 
the veteran should identify the dates he 
served at Fort Polk, Louisiana, in 
particular the precise date of the car 
accident at Fort Polk, and the 
circumstances of the accident-location, 
time of day, etc.  Obtain and associate 
with the claims file any medical records 
identified by the veteran that have not 
been secured previously.  The AOJ should 
also attempt to obtain any law 
enforcement report of the accident, 
whether prepared by civilian authorities 
or military police.  If the AOJ is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
should inform him and his representative 
of this and ask them to provide a copy of 
additional medical records.

2.  The veteran should be afforded a VA 
examination, conducted by an examiner 
with appropriate expertise to render a 
nexus opinion regarding the medical 
probability that any current back 
disability is attributable to the 
veteran's active military service, in 
particular, to the February 1975 
references related to back pain and 
treatment.  If newly submitted evidence 
shows that the veteran was involved in a 
car accident in service, the physician 
should include an opinion as to whether 
it is at least as likely as not that the 
veteran's current back disabilities are 
attributable to military service, 
including the in-service car accident, 
and subsequent complaints related to back 
pain, and evidence of physical therapy 
for the back.  If the newly submitted 
records reveal that the car accident 
occurred prior to service, the examiner 
should offer an opinion as to whether a 
back disability pre-existed military 
service, (the examiner should explain 
whether evidence and pertinent medical 
principles undebatably leads to a 
conclusion that the disability pre-
existed military service) and if so, 
whether the record undebatably shows that 
there was no worsening beyond natural 
progression during military service.  An 
explanation should be provided.

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

The AOJ should make sure that the 
examination report complies with this 
remand and the questions presented in the 
examination request, especially with 
respect to detailing any connection to 
military service.  If the report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue remaining on 
appeal in light of all information or 
evidence received.  If the benefit sought 
is not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


